863 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOCAL NO.327, Affiliated With International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO, Respondent.
No. 88-6151.
United States Court of Appeals, Sixth Circuit.
Nov. 25, 1988.

Before LIVELY and WELLFORD, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This cause was submitted upon the application of the National Labor Relations Board (Board) for the enforcement of a certain order issued by it against respondent, Teamsters, Chauffeurs, Helpers & Taxicab Drivers Local No. 327, affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, its officers, agents, and representatives, on September 23, 1988, in a proceeding before the said Board numbered 26-CC-471-1, 26-CC-471-2, 26-CC-471-3, and 26-CC-472.


2
The Board's order of September 23, 1988, contained the following stipulation agreed to by the respondent:


3
The United States Court of Appeals for any appropriate Circuit may, upon application by the Board, enter its judgment enforcing the order of the Board in the form set forth....


4
Respondent waives all defenses to the entry of the judgment, including compliance with the Order of the Board, and its right to receive notice of the filing of an application for the entry of such judgment, provided that the judgment is in the words and figures set forth....  However, Respondent shall be required to comply with the affirmative provisions of the Board's Order after entry of the judgment only to the extent that it has not already done so.


5
Therefore, upon consideration of the record before us,


6
It is ORDERED that the Board's order hereby is enforced and that the respondent, its officers, agents, and representatives, abide by and perform the directions of the Board in said order.


7
The mandate shall issue forthwith.